141 F.3d 1178
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Scott Lynn PINHOLSTER, Plaintiff-Appellant,v.Eugene JUEL, M.D., Chief;  A. Calderon, Warden;  Prentice,M.D.;  Thompson, M.D., Defendants-Appellees.
No. 97-15185.D.C. No. CV-95-03726-SBA.
United States Court of Appeals,Ninth Circuit.
.Submitted Mar. 10, 1998**.Decided Mar. 17, 1998.

Appeal from the United States District Court for the Northern District of California Saundra B. Armstrong, District Judge, Presiding.
Before FLETCHER, BEEZER, and LEAVY, Circuit Judges.


1
MEMORANDUM*


2
California death row inmate Scott Lynn Pinholster appeals pro se the district court's summary judgment in his 42 U.S.C. § 1983 action alleging that defendants were deliberately indifferent to his serious medical needs.  Pinholster alleged that defendants violated his Eighth Amendment rights by responding inadequately to reports of pain in his right knee.  We have jurisdiction pursuant to 28 U.S.C. § 1291.  We review de novo, see Sanchez v. Vild, 891 F.2d 240, 241-42 (9th Cir.1989), and we affirm.


3
We reject Pinholster's contention that the district court erred by granting summary judgment for defendants because the record reveals that their medical decision to:  (1) change Pinholster's medication from Tylenol # 3 to alternative nonnarcotic pain medications;  and (2) seek opinions from three qualified orthopedic surgeons before proceeding with knee surgery did not constitute deliberate indifference to Pinholster's medical needs.  See Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir.), cert. denied, --- U.S. ----, 117 S.Ct. 584, 136 L.Ed.2d 514 (1996);  Sanchez, 891 F.2d at 242.

AFFIRMED.1


**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3


1
 To the extent Pinholster contends the district court erred by denying his request for appointment of counsel, we reject this contention, see Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir.1991), and deny his request for appointment of counsel on appeal